EXHIBIT 10.1

FIRST AMENDMENT TO STOCK OPTIONAGREEMENT
FOR NON-EMPLOYEE DIRECTORS

        This First Amendment to the Stock Option Agreement for Non-Employee
Directors (this “Amendment”) is made as of September 4, 2003, by and between
Saxon Capital, Inc., a Delaware corporation (the “Company”) and [Independent
Director] (the “Optionee”).

        WHEREAS, the Company and the Optionee are parties to a Stock Option
Agreement for Non-Employee Directors dated as of [__________] (the “Stock Option
Agreement”) and desire to amend the same as set forth herein.

        NOW THEREOF, in consideration of the above premises and the mutual
covenants contained herein, the parties hereto agree as follows:

        Definitions.       Capitalized terms used but not defined herein shall
have the respective meanings assigned thereto in the Stock Option Agreement.

        Amendment.

Section 2 of the Stock Option Agreement shall be amended and restated as
follows:

  SECTION 2.    VESTING; RIGHT TO EXERCISE.


          Subject to the conditions set forth in this Agreement, the Shares
under this Option vest and may be exercised as follows: 25% of the Shares under
the Option may be exercised on the first anniversary of the Date of Grant, 25%
of the Shares under the Option may be exercised on the second anniversary of the
Date of Grant, 25% of the Shares under the Option may be exercised on the third
anniversary of the Date of Grant, and 25% of the Shares under the Option may be
exercised on the fourth anniversary of the Date of Grant; PROVIDED, HOWEVER,
that all of the Shares under the Option shall vest immediately upon a Change in
Control or Material Corporate Change (as defined in Section 11(m)) and the
manner in which the parties intend to account for the Change in Control or
Material Corporate Change, as the case may be, transaction shall have no effect
on the acceleration of such vesting.


A new Section 11(m) shall be added and read as follows:

          “MATERIAL CORPORATE CHANGE” shall mean the date the shareholders of
the Company approve any material modification to the Company’s business purpose,
capital requirements, capital structure or tax structure as evidenced by its
election(s) filed with the Internal Revenue Service.”


        Miscellaneous.

This Amendment has been duly authorized, executed and delivered by the Company
and has been duly executed and delivered by the Optionee and is a legal and
binding obligation of the Company and of the Optionee, enforceable in accordance
with its terms.

This Amendment shall be construed in accordance with the laws of the State of
Delaware, without reference to Delaware’s choice of law statutes or decisions.

Except as specifically amended hereby, the Stock Option Agreement shall remain
in full force and effect. In the event the terms of the Stock Option Agreement
conflict with this Amendment, the terms of this Amendment shall control.

Except as otherwise provided herein, this Amendment contains the entire
understanding between the parties, and there are no other agreements or
understandings between the parties with respect to the subject matter hereof. No
alteration or modification hereof shall be valid except by a subsequent written
instrument executed by the parties hereto.

This Amendment may be executed in any number of counterparts, and each such
counterpart shall be deemed to be an original instrument, but all such
counterparts together shall constitute only one agreement. Any facsimile of this
instrument shall be considered an original document.

        IN WITNESS WHEREOF, the parties have executed this Amendment as of the
date and year first written above.

SAXON CAPITAL, INC.

By: /s/ Michael L. Sawyer
——————————————
Its: Chief Executive Officer




——————————————
[Optionee]
